Citation Nr: 9935530	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a low back condition, 
to include chronic lumbar strain, currently evaluated as 20 
percent disabling, to include entitlement to a rating in 
excess of 10 percent prior to June 10, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to July 
1989.

This appeal arises from a June 1994 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied the veteran's claim 
of entitlement to an increased rating for chronic lumbar 
strain, then evaluated as 10 percent disabling.

The veteran's appeal has twice previously been before the 
Board.  In a March 1997 decision, the Board denied an 
evaluation in excess of 10 percent for a low back condition, 
to include chronic lumbar strain.  The veteran appealed this 
determination to the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veteran's Claims, 
hereinafter, the "Court").  During proceedings at the 
Court, VA's Secretary filed a motion to remand the appeal to 
the Board.  The Court granted the Secretary's motion in 
October 1997, vacated the Board's decision, and remanded the 
matter pursuant to 38 U.S.C. § 7252(a).

In May 1998, to comply with the Court's direction to more 
fully examine potential causes of the veteran's complaints, 
the Board determined that the competent evidence then of 
record was inadequate and remanded the claim to the RO for 
further medical examinations.  In March 1999, following 
receipt of VA examinations and medical reports, the RO 
increased the evaluation of the veteran's low back condition, 
to include chronic lumbar strain, from 10 to 20 percent.  The 
effective date of the increase was June 20, 1998, the date of 
a VA examination which the RO found to be the earliest date 
as of which it was ascertainable that an increase in 
disability had occurred.  See 38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 1999).  On a claim for an increased rating, the 
claimant is "presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet.App. 35, 
38 (1993).  Since 20 percent is not the maximum evaluation 
available for the veteran's condition, and since increase is 
not retroactively effective to the date his claim for a 
higher rating was received, the Board retains jurisdiction 
over the veteran's claim.

The RO has completed the development requested by the May 
1998 remand and the claim has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's low back condition is manifested by 
complaints of characteristic pain on motion without evidence 
of muscle spasm on extreme forward bending or loss of lateral 
spine motion as a result of objective pathology; the 
veteran's currently reported limitation of range of motion of 
the lumbar spine is not supported by objective findings and 
is not credible; there is no evidence indicating that any 
non-physiologic basis for the veteran's pain or examination 
findings can be attributed to somatiform or other psychiatric 
disorder related to the veteran's active military service.

3.  There is no objective evidence earlier than June 20, 
1998, of any increase in the veteran's lower back disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
low back condition, to include chronic lumbar strain and 
limitation of motion of the lumbar spine, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 
38 C.F.R. §§  3.400(o), 4.1, 4.2, 4.10, 4.20, 4.27, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for a 
low back condition, to include chronic lumbar strain and 
limitation of motion of the lumbar spine, for the period 
prior to June 20, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.400(o), 4.1, 4.2, 4.10, 4.20, 4.27, 4.40, 4.45, 4.71a, DCs 
5292-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for a low back 
condition, to include chronic lumbar strain.  Since this 
condition was previously service connected and rated, and the 
veteran is asserting that a higher rating is justified due to 
an increase in severity of the disability, his claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  
Under these circumstances, pursuant to its duty to assist, 
the VA may be required to provide a new medical examination 
to obtain evidence necessary to adjudicate the increased 
rating claim.  Id., citing Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  This obligation was satisfied by the June 
1998 VA medical examination described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the RO has substantially 
complied with the requested development in the Board's May 
1998 remand.

The veteran filed his current claim for increase in December 
1993.  He indicated his back condition had increased in 
severity and submitted a private medical report of a June 
1990 examination for injuries allegedly received in an 
accident.  He complained of pain in the lower back, neck, 
head and shoulders.  The diagnoses included lumbar myositis.

In January 1994, a compensation examination was performed at 
VAMC Westside, Chicago.  The report indicates that the claims 
file was unavailable to the examiner at that time.  The 
veteran demonstrated a normal gait and was in no apparent 
distress.  Straight leg raising (SLR) was negative for low 
back pain at 120 degrees.  The veteran's range of motion of 
the low back was to 75 degrees in forward flexion, 15 degrees 
in backward extension, 20 degrees, bilateral, in lateral 
flexion, and 15 degrees in rotation, bilateral.  There was no 
indication of muscle spasm.  X-rays of the lumbar spine were 
normal.

In April 1994, treatment notes indicate normal gait, with the 
ability to walk on both heels and toes, and normal muscle 
strength in the veteran's lower extremities.  Tenderness in 
the lumbosacral spine was objectively noted upon palpation.  
X-rays were again negative.  Range of motion in the lumbar 
spine was measured as 70 degrees' flexion and 10 degrees' 
backward extension.  No other measurements were recorded.  In 
February 1995, the veteran exhibited normal gait, with the 
range of motion of the lumbar spine described as "OK".  
Although the veteran subjectively complained of constant 
pain, SLR was reported as negative.  In March 1995, the 
veteran had a clinical evaluation of his chronic lumbar 
strain which described range of motion as "within normal 
limits" in all planes of movement, "with pain".  Muscle 
strength was noted as "4/5".

At a hearing at the RO in June 1995, the veteran testified 
that he had last worked in October 1992.  He stated that he 
was receiving Social Security Disability Benefits related 
both to his back injury and alcoholism.  He indicated that 
the reason he had lost his prior job, as a messenger, was 
that he was "getting too slow."  He did not report any 
attempts to seek new employment since that time.  He stated 
that his back condition did not substantially interfere with 
his attending school.  He indicated that, "I can sit down 
forever.  It's when I'm walking too much [that I experience 
problems]."  He reported being in physical therapy and 
receiving medication for his back condition.  The veteran 
testified that his back pain was variable, being more 
consistent in winter than summer, and increasing after 
periods of walking, lifting or bending.  In addition to his 
back condition and alcoholism, the veteran also noted that he 
suffered from a foot condition (considered by the RO in 
September 1989, and determined to be non-service connected).  

Later in June 1995, the veteran was afforded a VA spine 
(orthopedic) examination in connection with his claim.  The 
veteran reported "extreme pain with range of motion," and 
he refused to toe or heel walk.  The veteran's range of 
motion was 10 degrees' forward flexion, 10 degrees' backward 
extension (dorsiflexion), 20 degrees' lateral flexion (left 
and right), and 15 degrees' rotation (left and right).  X-
rays were normal.  The examiner reported "no 
subjective/objective findings," notwithstanding the reported 
range of motion measurements.  

The veteran has received both medication and physical therapy 
to alleviate the low back pain and attempt to increase his 
range of motion.  According to a physical therapy treatment 
note from August 1995, the veteran asserted he could not 
perform flexion or extension of his lumbar spine at that time 
because of pain.  However, SLR, which he was able to perform, 
was reported as negative (a later evaluation the same day 
reported SLR as positive at 90 degrees for back pain).

In February 1998, the veteran indicated in a statement to the 
RO that his back pain had increased, and that he had worn a 
back "coach" (brace) and been required to use a cane for 
the prior two years.  In a June 1998 statement, he said that 
his back pain had worsened and he had back spasms three to 
four times weekly.  

Also in June 1998, incident to the Board's May 1998 remand, 
the veteran received orthopedic and psychiatric examination 
at the Westside Chicago VAMC.  The examiner reviewed the 
veteran's history and claims file, noting current complaints 
of daily back pain with spasms 2-3 times weekly, depending 
upon exertion, radiating down the lateral aspect of the right 
leg.  The veteran complained of trembling weakness in both 
lower extremities during spasms.  He said that he had to wear 
a back brace, use a cane, and was essentially confined to his 
home as a result of the back pain during spasms.  Walking and 
prolonged sitting were reported as precipitators of back 
pain.  The veteran also reported that he had lost his prior 
(1993) job as a messenger because he was unable to walk.  

The examiner reported tenderness to palpation on the spine in 
the mid-thoracic to lumbar area, with no paraspinal 
tenderness, no spasms, no warmth or edema, and no scoliosis 
or kyphosis.  Range of motion was measured as 10 degrees 
flexion, 10 degrees extension, and five degrees left and 
right rotation and lateral extension, with pain when twisting 
at the hips.  The veteran reported that straight leg raising 
was positive at five degrees in both legs.  However, the 
examiner noted that this pain was not reproduced while 
sitting.  The veteran also reported pain with axial loading.  
No postural abnormalities were noted, and the back 
musculature appeared normal.  The examiner reported "give 
way weakness" throughout the lower extremities, but also 
noted that the veteran made little effort.  He reviewed X-
rays of the lumbo-sacral spine taken in 1995, and found them 
to be within normal limits.  The examiner diagnosed 
lumbosacral strain, noting that the lumbosacral spine was 
normal in 1995, and advising that there were many non-
physiologic signs on the examination which suggested a non-
orthopedic etiology.

Psychiatric in-patient nursing notes from November 1998 
indicate that the veteran slept well during a nine-day 
hospitalization, and moved about the ward well with no acute 
physical distress (see, e.g., nursing notes of 11/10/98, 
11/15/98).  A letter from the veteran received in May 1999 
stated that he was unable to work because of his back 
problem, he used a back brace two to three days a week, and 
he occasionally had to use a cane.

The basis for the effective date of June 20, 1998, for the 
RO's March 1999 increase in the veteran's low back condition 
from 10 to 20 percent was that it was the earliest date as of 
which it was ascertainable that an increase in disability had 
occurred, i.e., the date of the VA examination.  See 
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999).  In doing so, 
the RO considered both lumbosacral strain and limitation of 
motion of the lumbar spine, assigning the 20 percent rating 
under DC 5292-5925.  See 38 C.F.R. § 4.27.  The veteran's 
condition had been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  Under DC 5295, a 10 percent 
rating is for assignment in cases with characteristic pain on 
motion.  A 20 percent disability rating will be awarded if 
the lumbosacral stain is characterized by "muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position."  A 40 percent rating, the 
maximum schedular rating provided for lumbosacral strain, 
contemplates severe cases with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  Under this 
code, a 10 percent rating is assigned where the limitation of 
motion is slight.  A 20 percent rating is appropriate for 
moderate impairment, whereas a 40 percent rating requires 
severe limitation of motion.  

Addressing lumbosacral strain, the Board notes that all VA 
examinations have shown the veteran's complaints of pain on 
motion of the lumbar spine, but there has been no objective 
confirmation by an examiner of any muscle spasm or loss of 
lateral motion of the spine.  On the June 1998 VA spine 
examination, for example, the veteran reportedly had many 
non-physiologic signs suggesting a non-orthopedic etiology.  
A limitation of straight leg raising could not be reproduced 
while sitting.  Likewise, no examination indicates 
objectively supported listing of the spine, a positive 
Goldthwaite's sign, loss of lateral motion with 
osteoarthritic changes of the spine, narrowing of the joint 
space or abnormal mobility on forced motion.  Accordingly, 
the Board finds no basis for an evaluation at the 40 percent 
level under the diagnostic code for lumbosacral strain.

With respect to limitation of motion of the lumbar spine, if 
the veteran's active range of motion measurements on his June 
1998 examination are accepted, he clearly manifests severe 
limitation of motion.  However, both the June 1998 and the 
June 1995 VA examiners noted an absence of any objective 
pathology to support the range of motion results.  
Specifically, no muscle spasm, X-ray findings or structural 
abnormality has been identified on the recent VA 
examinations.  Moreover, both recent VA examination reports 
have commented on the veteran's lack of effort or 
unwillingness to undertake certain examination procedures.  
The most recent credible evaluations of the veteran's range 
of motion of the lumbar spine show it to be normal, or 
slightly limited at most, with complaint of pain on motion.  
The VA examination in January 1994 includes measurements of 
75 degrees forward flexion and 10 degrees backward extension, 
which are essentially confirmed in April 1994 treatment 
notes.  Such a range of motion of the lumbar spine is may not 
be characterized as more than slight.  

The veteran has reported considerable pain on motion, which 
is an important factor to be considered in rating a 
claimant's disabilities.  A body part which becomes painful 
on use must be regarded as seriously disabled.  See generally 
38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet.App. 
202 (1995); Voyles v. Brown, 5 Vet.App. 451, 453 (1993).  
However, any functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion."  38 C.F.R. § 4.40.  After 
reviewing the medical evidence, the Board concludes there is 
no basis for the assignment of an evaluation greater than 20 
percent for the veteran's chronic lumbar strain on the basis 
of painful motion because recent examinations have not found 
"adequate pathology" to support the veteran's subjective 
complaints, and, in fact, have commented on the absence of 
any objective orthopedic signs to support his examination 
results.  Moreover, the veteran's observed activities during 
his recent unrelated psychiatric hospitalization do not 
substantiate his reports of constant back pain, frequent 
muscle spasms, or required use of a cane.  No pertinent low 
back defects were reported.  In any event, the evidence does 
not support the assignment of a rating in excess of 20 
percent for the veteran's back condition based on painful 
movement, under DC 5292.

In evaluating the severity of a disability, consideration 
must be given to the potential application of various other 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran.  See Suttmann v. Brown, 5 
Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet.App. 
589, 592-593 (1991). In the absence of evidence of other 
spinal pathology, however, such as disc bulging, arthritis, 
fracture of vertebral bodies or ankylosis, there appears to 
be no basis for any further review, other than as noted 
below.

The Secretary's 1997 Motion for Remand (of the Board's March 
1997 decision) indicated that a psychiatric examination might 
be in order if physical examination suggested that the 
veteran's pain was non-physiologic in origin.  See Spurgeon 
v. Brown, 10 Vet. App. 194, 196-97 (1997) (psychiatric 
examination may be required to rule out somatiform or other 
psychiatric disorder).  As previously discussed, the June 
1998 VA orthopedic examiner reported that there were "many 
non-physiologic signs" pointing to a non-orthopedic 
etiology.  In specific response, however, a VA psychiatrist 
who examined the veteran in June 1998 later opined that he 
did "not see any clear etiological relationship between his 
psychiatric problem and his back pain" (emphasis in 
original), noting that the veteran's psychiatric history, 
currently diagnosed as bipolar disorder, post-dated his back 
pain history by some five years.  To the extent that any of 
the veteran's reported back symptoms may stem from a 
psychiatric disorder, therefore, there appears to be no basis 
for concluding that such symptoms are related to the 
veteran's active military service in any way, or that there 
is any etiological relationship between the two conditions 
which would permit any non-physiologic manifestations to be 
considered in assignment of the veteran's disability 
evaluation.  The Board further notes that Spurgeon is 
distinguishable from the present appeal in that the veteran 
here has no psychiatric condition for which service 
connection previously has been established.  Cf. Spurgeon, 10 
Vet.App. at 196-197.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or it 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 337, 
338-339 (1996).  In the present case, there has been no 
assertion or showing that the veteran's service-connected 
lower back disability has necessitated frequent periods of 
hospitalization.  The veteran has contended that his 
condition has caused marked interference with employment, 
i.e., by forcing him to quit his job as a messenger in 1993.  
However, there is no indication such as a medical opinion, 
for example, that the veteran is incapacitated from 
employment generally as a result of his service-connected 
injury, or that his earning capacity is impaired to a greater 
extent than contemplated by the 20 percent rating assigned on 
a schedular basis by the RO.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See Bagwell, 9 Vet.App. at 338-339; Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).

With respect to the effective date of the increased rating 
assigned by the RO, effective dates for increases in 
compensation are assigned in accordance with 38 C.F.R. 
§ 3.400 (implementing 38 U.S.C.A. § 5110).  Under that 
regulation, effective dates of evaluations based on a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Id.  The RO 
has determined that the June 20, 1998 VA examination report 
provides "objective findings of reduced motion and function 
with pain," and that this was the earliest date as of which 
it was factually ascertainable that an increase in the 
veteran's disability had occurred.  The Board has reviewed 
and discussed the veteran's various examination findings, 
supra, and concurs with the RO's assessment that earlier 
medical records contain no discernable objective evidence of 
increased disability.  Accordingly, it finds no error with 
the assignment of June 20, 1998 as the effective date for the 
veteran's increased disability evaluation.


ORDER

An evaluation in excess of 10 percent for a low back 
condition, to include chronic lumbar strain, for the period 
prior to June 20, 1998, is denied

An evaluation in excess of 20 percent for a low back 
condition, to include chronic lumbar strain, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

